Citation Nr: 0832705	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-00 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the right knee with limitation of 
motion.

2.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left knee with limitation of 
motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1979 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which continued the veteran's 10 
percent disability ratings for his right and left knee 
arthritis with limitation of motion.  

In July 2008, the veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.


FINDINGS OF FACT

1.  The veteran's right knee arthritis with limitation of 
motion is not characterized by occasional exacerbating 
incapacitations or by extension of the right knee limited to 
15 degrees. 

2.  The veteran's left knee arthritis with limitation of 
motion is not characterized by occasional exacerbating 
incapacitations or by extension of the left knee limited to 
15 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right knee arthritis with limitation of motion 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.10, 4.71a, Diagnostic Codes 5003, 5010 and 5261 (2007).    

2.  The criteria for a disability rating in excess of 10 
percent for left knee arthritis with limitation of motion 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.10, 4.71a, Diagnostic Codes 5003, 5010 and 5261 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in January 2003, June 2003 and February 2005 
that fully addressed all notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  However, these do 
not meet the requirements of Vazquez-Flores and are not 
sufficient as to content, creating a presumption of 
prejudice.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify with regard to the Vazquez 
requirements was satisfied subsequent to the initial AOJ 
decision by way of a letter sent to the appellant in May 
2008.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a June 2008 supplemental 
statement of the case issued after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, records from the Social 
Security Administration (SSA), the transcript from the July 
2008 Travel Board hearing and lay statements have been 
associated with the record.  The appellant was afforded a VA 
medical examination in May 2008.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

At the Travel Board hearing, the veteran and his wife 
contended that his bilateral knee condition causes him 
significant pain and that he tried knee braces but that they 
did not work.  The veteran and his wife indicated that higher 
disability ratings should be assigned for his knee 
disabilities to reflect more accurately the severity of his 
symptomatology.

The veteran is service-connected at 10 percent disability 
ratings for his right and left knee arthritis with limitation 
of motion under Diagnostic Codes 5010 and 5261, which 
contemplate arthritis due to trauma and limitation of 
extension of the knee, respectively.  Arthritis due to trauma 
is to be rated as degenerative arthritis under Diagnostic 
Code 5003.  Under this code, degenerative arthritis is 
evaluated on the basis of limitation of motion of the 
involved joint.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 20 percent disability rating 
(the maximum allowed) is warranted with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent disability rating is assigned with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  

Limitation of extension of the knee is rated under Diagnostic 
Code 5261.  Under Diagnostic Code 5261, a noncompensable 
disability rating is assigned where there is limitation of 
leg extension to 5 degrees.  A 10 percent disability rating 
requires limitation of leg extension to 10 degrees.  A 20 
percent disability rating is appropriate with limitation of 
leg extension to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).  Standard range of motion of a 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  

October 2002 private treatment records associated with the 
veteran's SSA claim reflect that he was seen for synovitis of 
the knees. 

At the March 2003 examination, the veteran's had swelling of 
his knees and range of motion of both knees of 0 to 90, with 
no laxity and negative grind sign.  The examiner diagnosed 
bilateral arthritis of the knees with evidence to suggest 
mild to moderate fatigability with no evidence of 
incoordination.  The examiner noted that he was prone to 
progression.  

Treatment records from the Philadelphia VA Medical Center 
(VAMC) show that the veteran received intermittent treatment 
for knee pain.  A February 2004 VA medical record showed that 
his range of motion of his right knee was 0 to 55 active and 
0 to 65 passive, with crepitus.  His left knee had range of 
motion of 0 to 85 active and 0 to 95 passive.  

At the May 2008 examination, the veteran reported dull aching 
pain in his right knee which on a scale of 10, was 9 out of 
10 and in his left knee 8 out of 10.  He denied any weakness, 
stiffness or fatigability, but reported that the right knee 
gives out and locks almost daily.  The veteran indicated that 
he did not use a cane or a crutch and was given knee braces 
but did not use them as they did not help.  Upon examination, 
active and passive range of motion of both knees was flexion 
of the right knee from 0 to 100 degrees and flexion of the 
left knee from 0 to 120 degrees.  The veteran experienced 
pain at 90 degrees flexion on the right and 110 degrees 
flexion on the left, and at full extension for both knees.  
With repetitive use, the veteran's range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  The veteran reported flare-ups with change of 
temperature and when standing for less that an hour, lifting 
objects in excess of 40 pounds and walking for more than half 
an hour.  During these flare-ups on a scale of 10, his pain 
was at 10 on the right and 9 on the left, and he reported 
that he had an additional 10 percent limitation of function 
of his daily activities during flare up of his right knee 
condition and an additional 20 percent limitation of function 
of his daily activities during flare up of his left knee 
condition.  Upon examination of both knee joints for 
instability, the examiner noted that the drawer sign and 
McMurray signs were negative for both knee joints, and there 
was no swelling or tenderness present.  The examiner noted 
that August 2007 x-ray reports were within normal limits and 
that an October 2007 magnetic resonance imaging (MRI) study 
revealed mild osteoarthritis of the right knee joint.  The 
diagnosis was mild traumatic arthritis of the right knee, 
which was mildly active at the time of the examination, and 
mild left knee strain due to the altered biomechanics from 
the right knee condition, mildly active at the time of the 
examination.
 
The Board finds that higher disability ratings for the 
veteran's service-connected right and left knee disabilities 
are not warranted based on the evidence of record.  As noted 
above, the veteran's bilateral knee disabilities are rated 
under Diagnostic Codes 5010 and 5261.  Diagnostic Code 5010 
provides disability ratings for arthritis only when the 
limitation of motion of the effected part results in a 
noncompensable disability rating.  The competent evidence of 
records reflects that the veteran's bilateral knee 
disabilities result in limitation of motion which is 
noncompensable under Diagnostic Codes 5260, 5261.  

Under Diagnostic Code 5261, which relates to extension of the 
knee, a noncompensable disability rating is assigned where 
there is limitation of leg extension to 5 degrees.  In the 
present case, the veteran has consistently had full extension 
of his knees and, even with pain, has not been limited to 5 
degrees extension at any time over the appeals period.  As 
such, a compensable disability rating is not available under 
Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Under Diagnostic Code 5260, pertaining to flexion of the 
knee, a noncompensable disability rating is warranted when it 
is limited to 60 degrees, a 10 percent rating is warranted 
when it is limited to 45 degrees and a 20 percent disability 
rating is warranted when it is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  The veteran's range of 
motion measurements at his examinations were to 90 and 110 
degrees of flexion, factoring in pain.  While the February 
2004 VA medical record showed that his range of motion of his 
right knee was 0 to 55 active, it was to 65 passive and was 
much greater at his two VA examinations.  As such, the 
veteran's flexion in both his knees would also fail to 
provide for compensable ratings under Diagnostic Code 5260.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint. VAOPGCPREC 9-2004 (Sept. 17, 2004).  In that opinion, 
the General Counsel said that where a veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Nevertheless, because the veteran's 
limitation of flexion and extension of the left knee is such 
that a compensable rating is not warranted for either 
limitation of flexion or extension, separate ratings are not 
for application. 

As the veteran's bilateral knee disabilities do not warrant 
compensable disability ratings based on limitation of motion, 
the veteran is rated at 10 percent disability ratings for 
arthritis in both knees, since the veteran has x-ray evidence 
of arthritis and with consideration of pain and 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  The Board notes that, under Diagnostic 
Code 5003, a 20 percent disability rating would be warranted 
if there was evidence that his arthritis caused occasional 
incapacitating exacerbations.  At his May 2008 VA 
examination, the veteran indicated that he had flare-ups of 
his bilateral knee arthritis.  However, during these flare-
ups, he reported that he had an additional 10 to 20 percent 
limitation of function of his daily activities.  As this does 
not approximate an exacerbation that would be considered 
incapacitating, the veteran's bilateral knee arthritis does 
not warrant a higher disability rating under Diagnostic Codes 
5003 or 5010.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.

Further, a higher rating is not available under Diagnostic 
Codes 5256 or 5262 for both knees, since the veteran has not 
been shown to have ankylosis or nonunion of the tibia and 
fibula for either knee.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5262.

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  The Board notes that the veteran is 
already rated separately for instability of the right knee.  
A separate rating for the veteran's left knee is not 
available under Diagnostic Code 5257 since medical evidence 
does not show findings of subluxation or instability in his 
left knee.  In fact, at the May 2008 VA examination, the 
drawer sign and McMurray signs were negative for both knee 
joints

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the veteran meets the criteria for 10 
percent disability ratings for his service-connected right 
and left knee arthritis with limitation of motion.  Hart, 
supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's bilateral knee disabilities are 
currently resulting in frequent hospitalizations or marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims for increased ratings for his bilateral knee 
disabilities, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny his claims.  See 38 
U.S.C.A. § 5107(b).




ORDER

A disability rating in excess of 10 percent for arthritis of 
the right knee with limitation of motion is denied.

A disability rating in excess of 10 percent for arthritis of 
the left knee with limitation of motion is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


